Motion Granted; Appeal Dismissed and Memorandum
Opinion filed March 15, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01175-CV
____________
 
SHANNON ISELT, Appellant
 
V.
 
MELISSA ISELT, Appellee
 

 
On Appeal from the 310th District Court
Harris County, Texas
Trial Court Cause No. 2009-51053
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 15, 2010.  On March 8, 2011, appellant
filed a motion to dismiss because he no longer desires to prosecute the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Brown, Boyce, and Jamison.